Citation Nr: 0514967	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  96-41 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), with alcohol and drug abuse, 
currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to September 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That rating decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 12, 1995.

By a decision dated September 4, 1998, the Board, in 
pertinent part, denied entitlement to an evaluation in excess 
of 30 percent for the disability at issue.  That decision was 
appealed to the United States Court of Appeals for Veterans 
Claims which, by an Order dated April 27, 2001, vacated that 
portion of the Board decision and remanded the issue to the 
Board for readjudication.  The veteran's claim was thereafter 
remanded by the Board to the RO for further development in 
December 2002.  By a rating decision in August 2003, the RO 
increased the evaluation for the disability at issue to 50 
percent, retroactively effective from May 12, 1995.  The 
Board once again remanded the veteran's claim for further 
development in December 2003.  The veteran's claim is now 
ready for review by the Board.


FINDING OF FACT

The veteran's post-traumatic stress disorder, with alcohol 
and drug abuse, results in moderate anxiety and no more than 
moderate impairment of social and industrial adaptability.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for post-traumatic stress disorder, with alcohol and drug 
abuse, have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior 
to November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in January 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  



Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided VA examinations and that VA has obtained 
his private medical records.  In a February 2004 statement, 
the veteran stated that in the past year he had given VA all 
medical evidence relating to his treatment.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

History and Analysis

This appeal stems from a rating decision in August 1995 which 
originally granted service connection for post-traumatic 
stress disorder.  Therefore, separate initial ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  The August 1995 rating action assigned 
the veteran a 30 percent rating from May 12, 1995.  By rating 
action in August 2003, the RO increased the veteran's rating 
for post-traumatic stress disorder from 30 to 50 percent, 
effective from May 12, 1995.  The veteran was granted service 
connection for alcohol and drug abuse as secondary to post-
traumatic stress disorder, including for compensation 
benefits, by a December 2002 Board decision.  The veteran 
asserts that he is entitled to a rating in excess of 50 
percent for post-traumatic stress disorder, with alcohol and 
drug abuse.

The veteran was afforded a VA examination in July 1995.  The 
veteran stated that since discharge from the military he had 
experienced nightmares occurring approximately once per week, 
as well as intrusive recollections of his wartime 
experiences.  He reported chronic sleep disturbances, 
hypervigilance, an exaggerated startle response, diminished 
concentration, frequent irritability, and anger outbursts.  
The veteran complained of social isolation, difficulty 
maintaining employment due to post-traumatic stress disorder, 
and frequent use of intoxicating substances.  The veteran 
also reported that since being incarcerated for the past 
three years he has only associated with a small group of 
fellow inmates and has found it difficult to trust others.  
The veteran denied suicidal or homicidal ideation.  The 
veteran complained of occasional bouts of depression 
requiring the use of antidepressants which were poorly 
tolerated.  After mental status examination, the examiner 
stated that the veteran manifested moderate symptoms of post-
traumatic stress disorder.  It was noted that concurrent with 
his PTSD, the veteran had a long history of polysubstance 
abuse.  The examiner reported that despite his post-traumatic 
stress disorder the veteran had been able to function 
moderately well with respect to his occupation with a 
railroad.  Psychiatric diagnoses reported were post-traumatic 
stress disorder and polysubstance abuse, with psychological 
stressors found to be moderate to severe; a Global Assessment 
of Functioning (GAF) score of 50 was assigned.

The veteran underwent an additional VA compensation and 
pension examination in November 1996.  On that occasion, the 
veteran reported that he continued to suffer from insomnia 
but that he was able to concentrate and that his memory was 
stable.  The veteran did admit that he was easily distracted.  
He admitted to being irritable and at times felt quite 
hopeless.  The examiner reported that the veteran had worked 
with the railroad from 1974 until 1986, but the veteran 
asserted that his post-traumatic stress disorder caused 
significant interference with regard to his ability to work.  
The veteran admitted to chronic cocaine and alcohol abuse up 
to the time of his incarceration.  The veteran complained of 
intrusive recollections, flashbacks, and nightmares.  He 
complained of associated physical symptoms such as 
palpitations, diaphoresis, gastrointestinal upset, and 
hyperventilation.  Further symptoms reported included 
increased arousal, insomnia, irritability, anger outbursts, 
concentration difficulties, exaggerated startle response, and 
social isolation.  On mental status examination, the veteran 
was alert and oriented to person, place, and time.  The 
veteran appeared well-groomed, and exhibited good eye contact 
and normal speech, though at times he was pressured and 
difficult to interpret.  He showed signs of anxiety and 
appeared somewhat paranoid.  He admitted to suicidal ideation 
with no desire to act on those ideas.  He also reported 
auditory and visual hallucinations, but his insight and 
judgment appeared to be fair, with no evidence of any 
problems with cognition.  The examiner was of the opinion 
that the veteran's post-traumatic stress disorder was of mild 
to moderate severity, with episodes of major depression.  The 
examiner opined that the veteran had a significant history of 
alcohol dependence which seemed to coincide with onset of 
post-traumatic stress disorder symptoms, however, the 
examiner believed that the veteran suffered from an 
underlying antisocial personality disorder not attributable 
to combat experiences.  The examiner diagnosed post-traumatic 
stress disorder of mild to moderate severity with a history 
of recurrent major depression, probable antisocial 
personality disorder, and with severe psychosocial stressors 
associated with the veteran's incarceration; a GAF score of 
35 was assigned.

In a May 1997 addendum to the November 1996 report, the 
examiner responded to the RO's request that she account for 
the discrepancy between a GAF score of 35 and her 
characterization of the veteran's post-traumatic stress 
disorder as mild to moderate.  The examiner stated that the 
veteran's psychiatric diagnoses included major depression, 
post-traumatic stress disorder, and an antisocial personality 
disorder, resulting in an overall GAF score of 35.  The 
examiner specified, however, that this low score was due 
primarily to the veteran's antisocial personality disorder 
and not his post-traumatic stress disorder.  The examiner 
approximated the veteran's GAF score attributable solely to 
post-traumatic stress disorder at 65.

On VA examination in June 1999, the veteran reported 
interrupted sleep, nightmares, hypervigilance, and fear of 
the other inmates and guards.  He stated that he had 
difficulty getting along with people.  The veteran reported 
flashbacks.  He expressed no particular guilt.  On mental 
status examination the veteran was alert, oriented, and 
neatly groomed. The veteran recalled two of three items at 
five minutes, and failed to recall the third with clues and 
multiple choice.  The veteran reported that he sometimes saw 
ghosts but did not express any delusional belief in the 
existence of ghosts.  The veteran reported feeling in danger, 
but that seemed to be based in reality and did not report 
delusions per se.  The assessment included post-traumatic 
stress disorder, and personality disorder with antisocial and 
borderline traits.  The examiner stated that the veteran's 
GAF was 55, with moderate symptoms and moderate difficulty in 
social and occupational functioning with the limits of his 
current setting.

A January 2003 non-VA psychiatric report notes that the 
veteran was very open and willing to discuss some of the 
traumas he reported having while in Vietnam.  The veteran did 
not at all appear to be anxious, suspicious, or guarded with 
respect to the stories.  The veteran's eye contact was good.  
There was no psychomotor agitation or retardation.  The 
veteran's affect was full-range and appropriate.  He denied 
any true vegetative symptoms of depression.  The veteran had 
no suicidal or homicidal ideation.  His thoughts were well-
ordered, and there was no evidence of a formal thought 
disorder.  There was no looseness of associations nor flight 
of ideas.  There was no evidence of response to internal 
stimuli.  The veteran was fully intact cognitively.  The 
diagnoses were post-traumatic stress disorder, by record, and 
history of polysubstance abuse and dependence, in forced 
remission.  

The veteran was again examined by the non-VA psychiatrist in 
March 2003.  The examiner noted that the veteran was 
complaining of difficulty sleeping and of having more intense 
nightmares.  Otherwise the findings were similar to the 
January 2003 examination, and the diagnoses were identical.

The veteran was afforded a VA examination in May 2003.  The 
veteran asserted that he startled easily, and he complained 
of poor appetite.  He reported intrusive combat thoughts and 
associations.  He complained of poor concentration and 
impaired short-term memory.  Testing was indicative of only 
mild to moderate impairment of concentration while processing 
multiple bits of data.  The veteran was self-disclosing, 
cooperative, and exhibited direct eye contact.  The veteran 
reported that he sometimes got depressed.  The veteran 
generally conveyed a negative, critical, distrustful, and 
blame externalizing orientation.  He did not exhibit 
manifestations of disordered speech or significantly impaired 
cognition other than the difficulties in short-term recall 
and concentration often reported by persons with chronic 
anxiety.  He did state that he had a bad temper, but had 
learned to control it in his anger management classes.  The 
veteran reported that he was socially avoidant because of 
fears of harm.  The diagnoses included post-traumatic stress 
disorder, alcohol abuse disorder by history in remission 
enforced by incarceration, polysubstance abuse disorder in 
remission enforced by incarceration, and antisocial 
personality disorder.  The GAF score attributable to post-
traumatic stress disorder was noted to be 55.  

Under the rating criteria in effect prior to November 7, 
1996, a 50 percent evaluation contemplates that the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  To obtain the next higher rating of 
70 percent under the former criteria, it would have to be 
shown that the ability to establish or maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation, under 
the former criteria, contemplates that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or the psychoneurotic symptoms render the 
veteran demonstrably unable to obtain or retain employment.  
38 C.F.R. §  4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996).

In this case the medical evidence only shows from mild to 
moderate impairment of social and occupational functioning 
due to the veteran's service-connected post-traumatic stress 
disorder with alcohol and drug abuse.  The examiners have 
noted that the veteran also has psychiatric disability due to 
significant nonservice-connected personality disorder.  Where 
competent clinical evidence of record has distinguished 
manifestations of the nonservice-connected personality 
disorder from the service-connected PTSD with alcohol and 
drug abuse, such manifestations have not been considered in 
rating the disability at issue.  The July 1995 VA examiner 
stated that the veteran's GAF score was 50, but went on to 
say that the veteran's post-traumatic stress disorder 
symptoms were moderate in nature.  The other VA examiners 
have indicated that the veteran's GAF score, when based only 
on the veteran's service-connected psychiatric disability, 
was from 55 to 65.  Scores in this range represent only mild 
to moderate psychiatric symptoms, with moderate difficulty in 
social and occupational functioning.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM IV).  The Board is of 
the opinion that the medical evidence more nearly indicates 
that the veteran had moderate impairment of social and 
industrial adaptability, and thus only met the former 
criteria for a rating of 50 percent, and no higher, for his 
service-connected post-traumatic stress disorder, with 
alcohol and drug abuse, as in effect prior to November 7, 
1996.

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000).  The Board must next consider whether the newly 
revised version of 38 C.F.R. §§ 4.130, Diagnostic Code 9411, 
effective November 7, 1996, allows for a higher disability 
rating from that point onward.

The current criteria for the rating of mental disorders 
provides for a 50 percent disability evaluation when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2004).

A review of the medical evidence does not reveal symptoms 
such as obsessional rituals or illogical speech.  The 
evidence also does not reveal panic attacks, spatial 
disorientation, neglect of personal hygiene, or inability to 
establish and maintain effective relationships.  On VA 
examination in November 1996 the veteran admitted suicidal 
ideation, but no desire to act on those ideas.  The other 
examination reports indicate that the veteran denied suicidal 
or homicidal ideation.  The veteran has been noted to be 
well-groomed, fully oriented, with good eye contact and 
normal speech.  Further, he is able to maintain friendships 
with a select group of individuals.  Thus the veteran does 
not more nearly approximate the current criteria for a 70 
percent rating for post-traumatic stress disorder with 
alcohol and drug abuse.  Accordingly, the Board finds that 
the veteran does not meet the criteria for an initial rating 
in excess of 50 percent under the criteria as in effect from 
November 7, 1996.

As noted above, the Board finds that the veteran did not meet 
the requirements for a rating in excess of 50 percent under 
either the former or current criteria for rating mental 
disorders at any time since May 12, 1995.  Accordingly, the 
preponderance of the evidence is against an initial rating in 
excess of 50 percent.  See Fenderson, supra.




ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder, with alcohol and drug abuse, 
is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


